                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    JUSTIN L. TRIPP,                                          Case No. 2:17-CV-1964 JCM (BNW)
                 8                                            Plaintiff(s),                    ORDER
                 9            v.
               10     CLARK COUNTY, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is defendants Michael Rose, Jacqulyn Schumaker, and Cesar
               14     Esparza’s (“the LVMPD defendants”) motion to extend dispositive motion deadline. (ECF No.
               15     92). Plaintiff Justin L. Tripp (“plaintiff”) filed a response (ECF No. 95). The LVMPD defendants
               16     did not file a reply, and the time to do so has passed.
               17            Also before the court is the LVMPD defendants’ second motion to extend dispositive
               18     motion deadline. (ECF No. 98). Plaintiff filed a response (ECF No. 104), to which the LVMPD
               19     defendants replied (ECF No. 106).
               20            On December 2, 2019, Magistrate Judge Weksler entered an order addressing eleven
               21     motions. (ECF No. 110). Judge Weksler granted the LVMPD defendants’ motion for an extension
               22     (ECF No. 70) and ordered the following discovery deadlines: “Discovery Deadline 5/30/2020;
               23     Motions to Amend Pleadings and Add Parties 3/1/2020; Expert Disclosures 3/31/2020; Rebuttal
               24     Expert Disclosures 4/30/2020; Dispositive Motions 6/29/2020; Pretrial Order 7/29/2020; and
               25     Interim Status Reports 3/31/2020.” (ECF No. 110 at 15).
               26            Consistent with Judge Weksler’s order, the court grants the LVMPD defendants’ second
               27     motion to extend dispositive motion deadline. (ECF No. 98). The LVMPD defendants’ first
               28     motion to extend dispositive motion deadline is denied as moot. (ECF No. 92).

James C. Mahan
U.S. District Judge
                1            The parties are ordered to file dispositive motions, if any, by June 29, 2020.
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the LVMPD defendants’
                4     motion to extend dispositive motion deadline (ECF No. 92) be, and the same hereby is, DENIED
                5     as moot.
                6            IT IS FURTHER ORDERED that the LVMPD defendants’ second motion to extend
                7     dispositive motion deadline (ECF No. 98) be, and the same hereby is, GRANTED.
                8            IT IS FURTHER ORDERED that the parties shall file their dispositive motions, if any, by
                9     June 29, 2020.
              10             DATED December 9, 2019.
              11                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
